
	
		II
		Calendar No. 301
		111th CONGRESS
		2d Session
		H. R. 1593
		[Report No. 111–151]
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 14, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To amend the Wild and Scenic Rivers Act to
		  designate a segment of Illabot Creek in Skagit County, Washington, as a
		  component of the National Wild and Scenic Rivers System.
	
	
		1.Designation of wild and
			 scenic river segmentsSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by
			 adding at the end the following:
			
				(__)Illabot creek,
				washington
					(A)The 14.3 mile
				segment from the headwaters of Illabot Creek to the northern terminus as
				generally depicted on the map titled Illabot Creek Proposed WSR –
				Northern Terminus, dated September 15, 2009, to be administered by the
				Secretary of Agriculture as follows:
						(i)The 4.3 mile segment from the headwaters of
				Illabot Creek to the boundary of Glacier Peak Wilderness Area as a wild
				river.
						(ii)The 10 mile
				segment from the boundary of Glacier Peak Wilderness to the northern terminus
				as generally depicted on the map titled Illabot Creek Proposed WSR –
				Northern Terminus, dated September 15, 2009, as a recreational
				river.
						(B)Action required to
				be taken under subsection (d)(1) for the river segments designated under this
				paragraph shall be completed through revision of the Skagit Wild and Scenic
				River comprehensive management
				plan.
					.
		
	
		March 2, 2010
		Reported without amendment
	
